459 F.2d 670
Brent L. SELLICK, Appellant,v.Frank A. HELSON, also known as Frank Addison Helton, et al.,Appellees.
No. 25602.
United States Court of Appeals,Ninth Circuit.
April 10, 1972.

Brent L. Sellick, in pro. per.
Carrow & Jones, Novato, Cal., Hamilton & King, San Fancisco, Cal., Virginia L. Helton, Novato, Cal., for appellees.
Before HAMLEY, MERRILL and TRASK, Circuit Judges.
PER CURIAM:


1
Plaintiff Brent L. Sellick appeals from orders of the District Court, first dismissing the action without prejudice and with leave for Sellick to amend his complaint, and later dismissing the action with prejudice and refusing to consider a motion made by Sellick.


2
The first dismissal was premised upon the ground of laches.  Thereafter, Sellick took no action in the case for more than twenty months before attempting to file his amended complaint.  In such circumstances a court has discretionary power to dismiss an action with prejudice.  See Link v. Wabash Railway Co., 370 U.S. 626, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962); Alexander v. Pacific Maritime Assoc., 434 F.2d 281, 283 (9th Cir. 1970).  See also Freeman v. Continental Gin Company, 381 F.2d 459, 469 (5th Cir. 1967); Leighton v. One William Street Fund, 12 F.R.Serv.2d 15a.3, case 1, 192-193 (S.D.N.Y.1968).  We find no abuse of discretion in the context of this case.


3
Sellick's other arguments for reversal are similarly without merit, and we do not think they warrant discussion.


4
Affirmed.